COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

                                                  §
  MICHAEL JANGL,                                                  No. 08-19-00253-CR
                                                  §
                    Appellant,                                       Appeal from the
                                                  §
  v.                                                           County Court at Law No. 2
                                                  §
  THE STATE OF TEXAS,                                            of Hays County, Texas
                                                  §
                    State.                                          (TC# 19-1183CR)
                                                  §

                                            ORDER

       The Appellant’s brief in the above styled and numbered cause was due December 6,

2019. On December 18, 2019, Appellant filed a response indicating that he filed a brief with the

Hays County clerk and has no intention on filing an additional brief with this Court. Appellant is

required to file a brief with the appellate court in compliance with Rule 38.1 Tex.R.App.P.

       It is therefore ORDERED that the trial court conduct a hearing to determine whether

Appellant wishes to continue the appeal. Further, the trial court shall forward its findings to the

County Clerk of Hays County, Texas, on or before February 11, 2020. The County Clerk shall

prepare and forward a supplemental clerk’s record containing the findings and forward the same

to this Court on or before February 21, 2020. Further, the transcription of the hearing shall be

prepared, certified and filed with this Court on or before February 21, 2020.

       IT IS SO ORDERED this 22nd day of January, 2020.

                                              PER CURIAM

Before Alley, C.J., Rodriguez and Palafox, JJ.